TURNER, J., concurring: In my opinion, .the reasonable and logical interpretation of sections 310 and 311 of the Revenue Act of 1926 is that existence or nonexistence of limitation on the period within which estate tax may be assessed depends solely on the act or failure to act by the party charged under section 304 and the regulations thereunder with the filing of the estate tax return, and the adequacy or inadequacy of. a return made by a collector or by the Commissioner under section 3176 of the Revised Statutes, as amended, has nothing to do with it. Smith and Opper, JJ., agree with the above.